CODE OF ETHICS American Nano Silicon Technologies, Inc. (“the Company”) is dedicated to conducting its business in accordance with the applicable laws, regulations and with highest standards of business ethics. This code is intended to provide guidance in identifying ethical issues, offer mechanisms to report unethical conduct, and to help foster a culture of honesty and accountability. Each officer, director, and employees is expected to comply with the letter and spirit of this Code. The Directors and employees of the Company mentioned above must not only comply with the applicable regulations but should also actively advance the promotion of honest and ethical conduct of the business. They must abide by the policies and procedures that govern the conduct of the Company’s business. This Code illustrates some of the potential problem areas that could develop below: Conflicts of interest - A conflict situation can arise: a. When an employee or Director takes action or has interests that may make it difficult to perform his or her work, objectively and effectively, b. The receipt of improper personal benefits by a member of his or her family as a result of one’s position in the Company, c. Any outside business activity that detracts an individual’s ability to devote appropriate time and attention to his or her responsibilities with the Company, d. The receipt of non-nominal gifts or excessive entertainment from any person/company with which the Company has current or prospective business dealings, e. Any significant ownership interest in any supplier, customer, development partner or competitor of the Company, f. Any consulting or employment relationship with any supplier, customer, business associate or competitor of the Company. The
